11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


Adriena Levell Perkins,                                    * From the 238th District
                                                             Court of Midland County,
                                                             Trial Court No. CR37750.

Vs. No. 11-12-00111-CR                                     * February 28, 2013

State of Texas,                                            * Per Curiam Memorandum Opinion
                                                             (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed. Therefore, in accordance with this court’s opinion, the appeal is dismissed.